Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 9/3/2021 is acknowledged.  The traversal is on the grounds that the ISA did not find unity to be lacking, despite consideration of the same art and the examiner has not shown a requisite serious search burden to examine the groups together.
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s arguments that the ISA did not find unity to be lacking, despite consideration of the same art, the examiner’s response is that the Patent Office is not bound by the opinion of the ISA.   Regarding applicant’s argument that the examiner has not shown that there would be a serious search burden to examine the groups together, the examiner’s response is that search burden is not a criterion used to establish the propriety of restriction in applications filed under 35 U.S.C. 371.  The standard is unity of invention.  Groups I-VI lack unit of invention for the reasons given at pages 3-4 of the restriction requirement. 
The Restriction Requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The genus of “a timed-release-type granular agrochemical composition” is not described in the application in such a way as to reasonably convey to one skilled in the art that applicant had possession of the invention at the time the application was filed.  A timed-release composition is an art recognized term meaning a formulation that provides timed-release of an agent.   However, the term “a timed-release-type” composition is not a term of art, and the application does not define the term, either explicitly, or implicitly through a representative number of examples.   The application provides no guidance as to what compositions are and are not encompassed by the genus “timed-release-type granular agrochemical composition.”  As the application provides no guidance as to what compositions are and are not encompassed by the genus “timed-release-type granular agrochemical composition,” the genus is not described in such a way as to reasonably convey to one skilled in the art that applicant had possession of the invention at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “and, depending on the circumstances, a carrier c), a surfactant d), and one or more other formulants g)” and further recites “and, depending on the circumstances, one or more formulants g).”    The term “depending on the circumstances” renders the claims indefinite.   There is no definition of the metes and bound of this term, nor guidance as to what circumstances it depends on whether or not one or more formulant g) is present in the formulation.  The claim nor the specification define under what circumstances the claimed carrier c), a surfactant d), and one or more other formulants g) are, or are not, included in the claimed formulation.   Further, the claim nor the specification define under what circumstances the claimed one or more formulants g) are, or are not, included in the claimed formulation.   As the application does not clarity of the scope of what circumstances these components are, or are not, to be included in the claimed composition, the artisan would not be apprised of the scope of “depending on the circumstances” or know under what circumstances these components are, or are not, to be included in the claimed composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 12-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6046277 to Kolter (IDS filed 10/25/2018).  Kolter teaches a timed-release-type granular agrochemical composition comprising coated primary granules wherein the primary granules comprise at least one agrochemical active ingredient, one or more swelling agents, such as bentonite or starch, one or more carriers, such as talc or clay, and the primary granules are coated with at least one binder, one or more hydrophobic substance, such as calcium stearate, and one or more carrier, such as talc or clay (abstract; col 1, line 66 to col 6, line 63).  
The timed-release-type granular agrochemical composition comprises an agrochemical active ingredient, surfactants, water-absorbent polymers, talc, starch, bentonite, calcium carbonate, stearate derivatives, such as calcium stearate, and a method for producing the granules comprising mixing the components, kneading, melting and extruding and/or heating.

Claims 1, 4, 6, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP 2003171207 A to Kishi.   Kishi teaches a controlled release granular agrochemical formulation (a timed-release-type granular agrochemical composition) formed by coating primary granules that comprise at least one type of agrochemical active ingredient, a swelling substance, a carrier, such as talc or clay, a cationic surfactant, formulants, and the primary granules are coated with a binder, a . 

Claims 1, 4, 6, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2005029956 A1 to Nishiyama.  Nishiyama discloses a controlled release granular agrochemical formulation (a timed-release-type granular agrochemical composition) formed by coating primary granules that comprise at least one type of agrochemical active ingredient, a swelling substance, a carrier, such as talc or clay, a cationic surfactant, formulants, and the primary granules are coated with a binder, a hydrophobic substance, such as calcium stearate, a carrier, such as clay or talc, and one or more other formulants (abstract; paragraphs 5-45). 

Claims 1, 4, 6, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20090093364 to Endo.  Endo discloses a controlled release granular agrochemical formulation (a timed-release-type granular agrochemical composition) formed by coating primary granules that comprise at least one type of agrochemical active ingredient, a swelling substance, a carrier, such as talc, clay, or calcium carbonate, a non-ionic surfactant, formulants, and the primary granules are coated with a binder, a hydrophobic substance, such as calcium stearate and magnesium stearate,  a carrier, such a talc or clay, and one or more other formulants (abstract; paragraphs 1-86, 148; Examples 2 and 4).

Claims 1, 4, 6, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20140162880 to Pearson.  Pearson discloses a controlled release granular agrochemical formulation (a timed-release-type granular agrochemical composition) formed by coating primary granules that comprise at least one type of agrochemical active ingredient, a swelling substance, such as .  

Claims 1, 4, 6, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20090105078 A1 to Ikeuchi.  Ikeuchi discloses a controlled release granular agrochemical formulation (a timed-release-type granular agrochemical composition) formed by coating primary granules that comprise at least one type of agrochemical active ingredient, a swelling substance, such as bentonite, a carrier, such as clay, talc, or calcium carbonate, a non-ioninc surfactant, formulants, and the primary granules are coated with a binder, a hydrophobic substance, such as metal stearates,  a carrier, such as clay, talc, or calcium carbonate, and one or more other formulants (abstract; paragraphs 8-41).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6046277 to Kolter (IDS filed 10/25/2018) in view of US 20090226645 to Shaffer.  The relevant portions of Kolter are given above.  In addition, Kolter desires that its granules are coated with a gel (col 5, lines 38-44). 
Kolter fails to teach its granules with a binder comprising a polyamine and an a polyisocyanate.
Shaffer teaches a coating agent comprising a polyaspartic acid ester (a polyamine) and a a polyisocyanate, the coating agent provides a gel coat (abstract;  paragraphs 8-18). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the coating agent of Shaffer to coat the granules of Kolter.  The motivation for this would have been that Kolter desires that its granules are coated with a gel, and coating the granules of Kolter with the coating agent of Shaffer will provide a gel coating.

Claims 1, 4-5, 7, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6046277 to Kolter (IDS filed 10/25/2018) in view of US 20160031765 to Watkins.  The relevant portions of Kolter are given above.  

Watkins teaches that a coating agent comprising a polyol and polyisocyanate is known in the art for use in coating pesticide granules (abstract; paragraphs 2 and 47).  The polyol may be a polyether polyol (abstract).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the coating agent of Watkins to coat the granules of Kolter.  The motivation for this would have been that Kolter teaches coating pesticide granules, and Watkins teaches that a coating agent comprising a polyol and polyisocyanate is known in the art for use in coating pesticide granules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
November 18, 2021